Citation Nr: 1315536	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  94-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a cardiac disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for double inguinal hernia.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for a liver disability.

7.  Entitlement to an increased rating for residuals of a gunshot wound to the lower rib cage, to include muscle injury and scars, currently rated 10 percent disabling.

8.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a May 1991 decision, the RO denied entitlement to service connection for traumatic arthritis of the left knee and denied entitlement to increased compensable ratings for shell fragment wound scars of the left bicep and left posterior lower rib cage and an increased rating in excess of 10 percent for scars of the right shoulder with retained multiple foreign fragments.

In a July 1992 decision, the RO granted increased 10 percent ratings for a shell fragment wound scar of the right forearm and a shell fragment wound scar of the left bicep, both effective July 23, 1990.

In November 1991, April 1992, and May 1994, the Veteran testified before hearing officers at the RO and transcripts of those hearings have been associated with his claims folder.

In September 1994, the RO granted service connection for traumatic arthritis of the right shoulder as secondary to shell fragment wounds of the right shoulder and assigned an initial 10 percent disability rating, effective February 24, 1994.

In January 1996, the Veteran testified before a hearing officer at the RO and a transcript of that hearing has been associated with his claims folder.

In February 1997, the Board remanded the left knee and increased rating issues for further development.

The Veteran testified before a Veterans Law Judge at a July 1997 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In June 1998, the Board remanded the left knee and increased rating issues for further development.

In January 2003, the RO assigned an effective date of July 13, 1990 for the grant of service connection for traumatic arthritis of the right shoulder.

In July 2008, the RO granted an increased 20 percent rating for traumatic arthritis of the right shoulder, effective May 22, 2008.

In March 2009, the RO granted an increased 10 percent rating for shell fragment wound scars of the lower rib cage, effective November 21, 2008.

An informal hearing conference with a Decision Review Officer (DRO) was conducted in June 2010 and a report of that conference has been associated with the Veteran's claims folder.

In September 2011, the Veteran was informed that the Veterans Law Judge who had conducted the July 1997 Travel Board hearing was no longer employed at the Board and he was asked to indicate whether he wanted to attend a new hearing.  The Veteran indicated that he did not wish to have another hearing.

In November 2011, the Board remanded the left knee and increased rating issues for further development.

In a December 2011 decision, the DRO granted an increased, 30 percent rating, for traumatic arthritis of the right shoulder, effective May 22, 2008; and granted entitlement to a TDIU, effective June 11, 2010.  

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a low back disability.  In the December 2011 decision, the DRO granted service connection for that disability, and thereby resolved the appeal as to that issue.

In April 2012, the Board granted entitlement to service connection for a left knee disability, granted entitlement to an increased 40 percent rating for residuals of a gunshot wound to the right shoulder, on the basis of muscle injuries, denied  entitlement to an increased rating for residuals of a gunshot wound to the left bicep, on the basis of scars, denied entitlement to an increased rating for residuals of a gunshot wound to the right forearm, on the basis of scars, and denied entitlement to an increased rating for residuals of a gunshot wound to the right shoulder, on the basis of scars.  The issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, and entitlement to an increased rating for residuals of gunshot wound to the lower rib cage was remanded for additional development and adjudication.

The issues of service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, and peripheral neuropathy of the right lower extremity, were remanded in order that the RO should issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This statement of the case was issued in May 2012.  The Veteran filed a statement dated in August 2012 that the RO accepted in lieu of VA Form 9.

In May 2012, the RO effectuated the Board's grant of service connection for arthritis of the left knee, evaluating the disability as 10 percent disabling.  In addition, in June 2012, the RO granted, among other things, entitlement to service connection for peripheral neuropathy of the right and left upper extremities, evaluating each as 10 percent disabling.  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in October 2012.  However, the Veteran failed to report for the hearing and, since that time, has not requested another opportunity to testify.  As such, the Board finds that the Veteran has withdrawn his request.  38 C.F.R. § 20.704.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

In an Informal Hearing Presentation (IHP) to the Board dated in February 2013, the Veteran's representative pointed out that the Veteran had stated that his left thigh rating was incorrect.  The Veteran made this contention in the August 2012 statement.  The representative indicated that this statement should be viewed as a notice of disagreement with respect to the evaluation of this condition.  However, a review of the Veteran's claims file does not indicate that this service-connected disability was evaluated within one year prior to this statement.  It is therefore construed as a claim for increased rating and is referred to the agency of original jurisdiction (AOJ) for appropriate action.  The Veteran's representative also indicated that the Veteran wished to reopen a claim for left shoulder injuries secondary to a gunshot wound.  This issue is also referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2012 rating decision the RO granted an initial rating of 10 percent for the left knee disability.  In his August 2012 statement the Veteran contended that the rating was incorrect.  Afterwards, the Veteran's representative, in the February 2013 Informal Hearing Presentation (IHP), indicated that the Veteran disagreed with the evaluation assigned.  The AOJ has not yet issued a statement of the case with respect to this issue.  The Board is required to remand this issue so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In the February 2013 IHP, the Veteran's representative indicated that the Veteran had been awarded disability benefits from the Social Security Administration.  The Veteran also testified at the hearing at the RO that he was receiving such benefits.  The Veteran's claims file, however, does not contain records related to this award.  VA has a duty to obtain the SSA decision and the record relied upon in making that decision.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has not been provided a VA examination in connection with his service connection claims.  He contends that service connection is warranted for these conditions because he feels that retained metal fragments have shifted or migrated to various areas of his body resulting in the claimed disabilities.  A lay person's assertion that one condition caused another, without more, is generally insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  If evidence is received on remand indicating that there is a relationship between current disabilities and service, VA's duty to provide an examination would be triggered.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issue of entitlement to a higher initial rating for arthritis of the left knee.  This issue should not be certified to the Board unless a sufficient substantive appeal is received.

2.  Request from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  

Efforts to obtain these records must continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, the Veteran should be so advised; he should also be told of the efforts made to obtain the records; and of any additional actions (including potential denials of the claims) which will be taken with regard to the claims.

3.  If evidence is received indicating that any condition for which service connection is claimed may be related to service; arrange for an appropriate VA examination for the purpose of determining whether such condition is related to the Veteran's military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is specifically requested to offer an opinion as to whether: 

(a)  There is a current disability; 

(b)  Whether such disability had its onset during active duty, within one year of active duty, or is otherwise related to the Veteran's military service;  

(c) Whether any such disability was caused or aggravated (made permanently worse) by a service-connected disability; including metal fragments migrating to various areas of his body resulting in the claimed disabilities.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


